Citation Nr: 1317506	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  98-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, which includes service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for left inner ear problems.  

In June 1998, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  In February 2004, he withdrew his hearing request.

In March 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In June 2005, the Board remanded the issue of whether new and material evidence had been submitted to reopen the claim of service connection for left ear hearing loss for further development.

In April 2007, the Board granted the Veteran's petition to reopen the claim of service connection for left ear hearing loss and remanded the underlying claim for further development.

In November 2009, the Board denied the claim of service connection for left ear hearing loss.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a July 2011 memorandum decision, the Court set aside the Board's November 2009 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In March 2012 and January 2013, the Board remanded this matter for further development in compliance with the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

Left ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year. 


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a), 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2007 letter, the agency of original jurisdiction (AOJ) notified the Veteran of the evidence needed to substantiate his claim of service connection for left ear hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a March 2006 letter.  

There was a timing deficiency in that the March 2006 and September 2007 letters were sent after the initial adjudication of the Veteran's claim.  This timing deficiency was cured by readjudication of the claim in supplemental statements of the case (SSOC) dated in September 2006 and May 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's March 2003 hearing, the DRO identified the issues on appeal at that time (including whether new and material evidence had been received to reopen the claim of service connection for left ear hearing loss).  Also, the Veteran provided testimony as to the symptoms and history of his claimed hearing loss, the treatment received for this disability, and the reasons why he believed his hearing loss was related to service.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence and of the evidence necessary to substantiate a claim of service connection.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his current left ear hearing loss and opinions have been obtained concerning the etiology of this disability.

In its June 2005, April 2007, March 2012, and January 2013 remands, the Board instructed the AOJ to, among other things, send the Veteran a sufficient VCAA notice letter (including notice pursuant to the Court's decision in Dingess), ask the Veteran to identify all private treatment providers from whom he received treatment for left ear hearing loss, attempt to obtain any identified private treatment records, obtain all VA treatment records dated since April 30, 2008, obtain all available SSA disability records, afford the Veteran VA examinations to assess the nature and etiology of his claimed left ear hearing loss, and obtain opinions as to the etiology of this disability.  

As explained above, all available SSA disability records and all relevant VA treatment records have been obtained and associated with the claims file.  The Veteran was provided a sufficient VCAA notice letter in September 2007 which included notice pursuant to the Court's decision in Dingess.  Moreover, VA examinations were conducted in June 2008 and March 2012 and opinions concerning the etiology of the Veteran's left ear hearing loss were provided in August 2008, March 2012, and February 2013.  

In a March 2012 letter, the AOJ asked the Veteran to identify any relevant post-service private medical treatment for left ear hearing loss and asked him to complete the appropriate release form for any identified private treatment records. Copies of the release form (VA Form 21-4142) were included with the letter.  In April 2012, he Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records from Dr Austin at Mississippi Ear, Nose, and Throat Clinic (Mississippi ENT).  In April 2012, the AOJ sent a letter to this facility and requested copies of all available relevant treatment records.  The Board acknowledges that the AOJ requested records pertaining to treatment for hypertension.  However, the AOJ contacted Mississippi ENT by telephone in May 2012 and was informed that the facility did not have any treatment records pertaining to the Veteran.

The Veteran was notified in a November 2012 SSOC of the efforts that had been undertaken to obtain treatment records from Mississippi ENT, that no treatment records were available from that facility, and that he had 30 days from the date of mailing of the SSOC to provide further evidence.  Also, he was informed to submit any relevant evidence in his possession in the March 2012 letter.  Thus, the Board finds that any further efforts to obtain treatment records from Mississippi ENT would be futile.  38 C.F.R. § 3.159(c)(2).

Hence, the AOJ substantially complied with all of the Board's relevant June 2005, April 2007, March 2012, and January 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g. sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the March 2012 VA examination report reveals that the Veteran has been diagnosed as having left ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  A diagnosis of sensorineural hearing loss was provided.  Thus, current left ear hearing loss has been demonstrated.

The Veteran contends that his current hearing loss is related to exposure to loud noises in service without the use of hearing protection.  Specifically, he has reported exposure to loud noise associated with military weaponry, aircraft, and vehicles while serving in combat in Vietnam.  He has not reported any significant occupational or recreational noise exposure in the years since service.  

The evidence reflects that the Veteran was engaged in combat while in service in Vietnam.  In-service noise exposure, such as that described by the Veteran, could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

However, the presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report noise exposure in service.  His reports of such noise exposure in combat situations are satisfactory evidence, and his reports are consistent with the circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary.  Hence the presence of in-service acoustic trauma is conceded.  Thus, there is evidence of current left ear hearing loss and in-service noise exposure.

The Veteran has not reported, and the evidence does not otherwise reflect, a continuity of left ear hearing loss symptomatology in the years since service.  There is no evidence of any complaints of or treatment for hearing loss in his service treatment records and his February 1971 separation examination was normal.  The results of a whispered voice test were normal (15/15 bilaterally) at the time of separation.
  
If a chronic disease, such as an organic disease of the nervous system (e.g. sensorineural hearing loss), is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed sensorineural hearing loss in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's current left hearing loss did not manifest until after service.  The earliest post-service reports of  left ear hearing loss are reflected in a July 1988 "Medical Report for Social Security or Supplemental Security Disability Benefits" form completed by Dr. Austin and in the Veteran's testimony during the March 2003 hearing.  Dr. Austin reported that he had treated the Veteran for ear problems since 1976 and that such problems included Meniere's disease with episodic dizziness and blockage in the ears associated with hearing loss and disequilibrium.  Also, during the March 2003 hearing the Veteran reported that he did not experience any hearing loss in service, but that the disability may have had its onset in the 1970s.  Furthermore, the first post-service clinical evidence of left ear hearing loss is a report of an audiometry test conducted in September 1986 which reveals that the Veteran may have had left ear hearing loss as defined in 38 C.F.R. § 3.385.  

There is no lay or clinical evidence of any earlier left ear hearing loss following service.  The absence of any clinical evidence of hearing loss for several years after the Veteran's separation from service in February 1971 weighs against a finding that his current left ear hearing loss was present in service or in the year or years immediately after service.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to the etiology of the Veteran's current left ear hearing loss.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The examiner who conducted the June 2008 VA examination opined that an attempt to determine the etiology of the Veteran's left ear hearing loss 37 years after his separation from service would require her to speculate.  She explained that the Veteran's hearing was within normal limits at the time of an April 1969 examination conducted for purposes of entrance into service and that his February 1971 separation examination did not include any hearing testing.  Also, she noted that the Veteran had reported that he experienced difficulty hearing in his left ear for approximately 20 years and that he underwent left ear surgery approximately 18 years prior to the June 2008 examination.  A VA treatment record dated in April 2008 indicated that a left labyrinthectomy had been conducted in the past.  She concluded that an otalaryngologist should possibly have been asked to opine as to the etiology of the Veteran's left ear hearing loss.

In August 2008, a VA physician reviewed the Veteran's claims file and opined that there were two distinct causes of the Veteran's hearing loss.  First, there was noise exposure which was "subsequent to hearing loss" which was reflected "in the right ear."  Superimposed on the noise-induced hearing loss on the left side was a profound hearing loss secondary to labyrinthitis and a chemical labyrinthectomy.

The August 2008 opinion was based on the fact that hearing loss secondary to noise exposure was usually bilateral in nature.  However, hearing loss associated with labyrinthitis was unilateral and related to the involved ear having the labyrinthitis.  If the Veteran had not developed the labyrinthitis, both ears would have shown neurosensory hearing loss consistent with noise exposure.  However, the superimposed labyrinthitis had created a much more profound hearing loss on the left and, therefore, created the difference between the two ears.  Thus, based on the fact that the profound hearing loss only involved the ear that had the labyrinthitis and labyrinthectomy, the VA physician concluded that these factors caused the profound hearing loss on the left.

The March 2012 VA examination report includes an opinion that the Veteran's left ear hearing loss was not likely (not "at least as likely as not/50 percent probability or greater") caused by or a result of service, but was most likely caused by a labyrinthectomy that had been conducted in 1993.  No further explanation or reasoning was provided with respect to the left ear hearing loss.

In February 2013, the audiologist who had conducted the March 2012 VA examination again reviewed the Veteran's claims file and opined that his left ear hearing loss was not due to military noise exposure, but was rather due to the medical issues related to that ear.  She reasoned that there were many reports in the claims file which documented the onset of left ear hearing loss as being in 1985, at which time the Veteran began to experience severe vertigo, nausea, and tinnitus.  A VA audiology treatment note dated in April 1989 noted a moderately severe mixed hearing loss in the left ear.  A VA audiology treatment note dated in May 1994 indicated a profound hearing loss in the left ear and noted that the Veteran had been diagnosed as having Meniere's syndrome.  The Veteran reported that he underwent a left labyrinthectomy in 1993.

The June 2008 opinion is adequate to the extent that it is accompanied by a specific rationale addressing why a definitive conclusion as to whether the Veteran's left ear hearing loss was related to service could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The August 2008 opinion alludes to a conclusion that the Veteran's left ear hearing loss was, at least in part, caused by noise exposure.  However, the opinion does not specify the source of such noise or whether it occurred in service or outside of service.  Thus, as this opinion is vague and otherwise unclear as to nature of any noise associated with the left ear hearing loss, it is of minimal probative value.  The Court's July 2011 decision was premised on the inadequacy of this opinion.       

The March 2012 opinion is also of little, if any, probative value because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The February 2013 opinion, however, was based upon a review of the Veteran's medical records and reported history and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Id.

The Veteran has expressed his belief that his current left ear hearing loss is related to noise exposure in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current hearing loss is related to noise exposure in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for his left ear hearing loss, none have attributed the disability to any disease or injury in service (including noise exposure).  Also, the only probative medical opinion of record indicates that no relationship exists between the Veteran's current left ear hearing loss and service.  

There is no other evidence of a relationship between the Veteran's current left ear hearing loss and service, and neither the Veteran nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current left ear hearing loss is related to service, manifested in service, or manifested within a year after his February 1971 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for left ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.








ORDER

Entitlement to service connection for left ear hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


